Citation Nr: 0206848	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  95-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychotic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to 
July 1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
by the Newark, New Jersey RO.  The case was remanded by the 
Board in June 1998.  The RO continued to deny service 
connection and the case has now been returned to the Board 
for further appellate consideration.


FINDING OF FACT

The appellant's schizophrenia clearly and unmistakably pre-
existed service and did not increase in severity beyond the 
natural course of the disease during service.


CONCLUSION OF LAW

The appellant's pre-existing schizophrenia was not aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The appellant served in the Navy from November 29, 1990, to 
July 19, 1991.  On his October 1990 enlistment examination, 
there was no reference to any psychiatric problems and he 
indicated that he had never been treated for a mental 
condition or been a patient in a mental hospital.  He denied 
ever having had mental problems.  The first reference to any 
psychological problem appeared in a Navy health clinic report 
dated in April 1991 when he was found to suffer from "stress 
reaction."  On an outpatient psychological evaluation, he 
was diagnosed with "occupational problems" and a schizoid 
personality disorder.  He was hospitalized from April to May 
1991 with the diagnoses of an adjustment disorder with 
depressed mood, severe, resolving, and a schizoid personality 
disorder, severe.  He was eventually given an administrative 
discharge from the Navy in July 1991.

The veteran's initial claim for disability compensation was 
submitted in 1993.  Evidence subsequently obtained included 
medical records reflecting that the appellant was 
hospitalized at the Charter Fairmount Institute between 
December 17, 1988 and January 4, 1989.  A diagnosis of brief 
reactive psychosis; identity disorder was recorded and it was 
noted that the possibility of an incipient schizophreniform 
disorder could not be ruled out at the present time.  The 
prognosis was reported as guarded in view of the minimal 
response to treatment and continuing resistance to most 
treatment efforts.

The veteran was then hospitalized at Zurbrugg Memorial 
Hospital in October 1989 with thought blocking, confusion and 
slow thinking.  On mental status examination, he was slightly 
confused and admitted to hearing strange noises.  He was 
oriented and there were no delusions.  His affect was flat 
and mood was depressed.  Insight and judgment were defective.  
With psychotropic medication and counseling he responded 
well.  The veteran's father signed him out against medical 
advice and the final diagnosis was schizophrenic disorder. 
The prognosis was reported as guarded without treatment. 

Post-service medical records show the appellant was admitted 
for psychiatric treatment in 1993.  These records note that 
the appellant had mental decompensation in the 1990's.  Later 
private and VA psychiatric treatment records also noted the 
diagnosis of schizophrenia are of record.

On a May 1993 VA psychiatric examination, the diagnosis was 
chronic schizophrenia, undifferentiated type.  At that 
examination the appellant disagreed with a past diagnosis of 
schizophrenia and denied any mental illness. 

On a VA psychiatric examination in November 1999, the 
examiner reported that, according to the appellant's father 
and records in his claims file, the appellant had some mood 
disorders and psychotic symptoms prior to service.  His 
psychotic symptoms became much worse when he entered the 
service.  According to the appellant's father, he had been 
admitted to treatment facilities many times since service for 
psychotic symptoms.  The diagnosis was chronic paranoid 
schizophrenia, and the examiner said that the appellant's 
symptoms appeared likely to have started before service and 
that it was unlikely that anything happened in the Navy to 
have made the symptoms any worse.

At a personal hearing in January 2001, the appellant 
testified that his problems began in service when he was 
picked on by other service men and was threatened to be 
thrown off his boat.  He further said he had been treated for 
psychiatric problems prior to service, but was not having any 
trouble when he enlisted in the Navy.  The appellant's 
father, who accompanied him to the hearing, testified that 
his son had psychotic episodes after service that were much 
more severe that his episodes prior to service.  His father 
further said that the November 1999 VA psychiatric 
examination was not very thorough.  After the hearing the 
appellant's father submitted a transcript of his son's high 
school academic record just prior to his enlistment in the 
Navy.  

On a February 2001 VA psychiatric examination, the examiner 
commented that he had reviewed the appellant's claims file 
and a copy of the January 2001 hearing transcript.  The VA 
psychiatrist opined that the appellant's experiences in the 
Navy could not have had a significant impact on the 
progression of his psychiatric illness.  He added that it was 
highly likely that the appellant's schizophrenia progressed 
along its natural course when he was in service.  The 
examiner concluded that it was unlikely that the appellant's 
schizophrenia was aggravated by his military service and much 
more likely that that "this was just a progression of his 
schizophrenia."

Analysis

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the claims file shows that the appellant has had 
an opportunity to offer evidence and testimony, and has made 
arguments and submitted evidence on the merits of this claim.  
The appellant's claim was remanded by the Board in June 1998.  
A review of the claims file shows that the RO sought and 
obtained pertinent medical records relating to the 
psychiatric disorder and that it thereafter afforded him a VA 
examination in November 1999, and obtained a subsequent 
psychiatric opinion in January 2001 regarding the question of 
whether the appellant's schizophrenia increased in severity 
in service.

Through all the development of this case described above, the 
appellant has been informed of the evidence necessary to 
substantiate his claims.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The appellant seeks service connection for a psychiatric 
disability.  The law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

This case has been reviewed by two different VA 
psychiatrists.  They have found that the appellant's 
schizophrenia existed prior to service.  These opinions are 
supported by pre-service psychiatric records that show a 
diagnosis of schizophrenic disorder.  Thus the evidence 
clearly and unmistakably shows that the appellant's psychotic 
disorder preexisted service.  Thus the presumption of 
soundness is rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304.

The determinative question then becomes whether the pre-
existing schizophrenia was aggravated by service.  This 
question has been addressed by 2 VA psychiatrists.  The 
doctor who saw the appellant in November 1999 held that it 
was unlikely that anything happened in the Navy to have made 
the appellant's symptoms any worse and the doctor who 
reviewed the appellant's case in February 2001 held that it 
was unlikely that the appellant's schizophrenia was 
aggravated by his military service and much more likely that 
that "this was just a progression of his schizophrenia." 

The appellant and his father have argued that his 
schizophrenia was aggravated by service, but they are 
laypersons, rather than expert medical witnesses, and as 
such, their opinions are not binding on the Board.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  An appellant's mere 
lay assertion that his pre-existing disability increased in 
severity during service does not amount to competent medical 
evidence of aggravation.  McIntosh v. Brown, 4 Vet. App. 553, 
560 (1993). The VA doctor's opinions with review of record 
are sufficient to rebut any claim of aggravation which may be 
raised by the appellant, as the this medical opinion is clear 
and unmistakable.  Moreover, there is no medical evidence of 
record which would tend to show otherwise.  38 C.F.R. § 3.306 
(2000); see Harris v. West, 11 Vet. App. 456, 461-62 (2000).

Taken as a whole, the evidence is clear that the appellant's 
schizophrenia did not increase in severity during service 
beyond the natural progression of the disability.  The 
service medical records themselves do not contain evidence of 
aggravation of the pre-existing schizophrenia beyond its 
natural progression, nor does the post-service medical 
records reflect such an increase.  Thus, service connection 
is not warranted.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.306 (2000).

In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for 
schizophrenia.  The evidence not being in equipoise, the 
benefit of the doubt need not be applied.  38 U.S.C.A. § 5107 
(West 1991).

ORDER

Service connection for a psychotic disorder is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

